Citation Nr: 1220242	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $3000.00.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC).  The jurisdiction of the case is with the Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In May 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In May 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he indicated that he wished to discontinue his appeal for his education debt.  The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $3000.00.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


